Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 26-40 are allowed.

Examiner’s Statement of Reason for Allowance
The following is an examiner's statement of reasons for allowance: 
Re claims 26, 29, 34 . The prior art fails to disclose an apparatus comprising: one or more processors of an electronic trading venue, in which the one or more processors is configured to control: generating an indication of a swap contract on a first remote computing device of a first market participant, the first remote computing device including a first user interface having a request for quote section, a request for cross section adjacent to the request for quote section, and a progress bar responsive to both a first countdown timer and a second countdown timer, wherein the request for quote section includes a request to announce button, the request for cross section includes a submit cross button, and the generating occurs in response to selecting the request to announce button on the first user interface; receiving, over a communication network, the indication of the swap contract from the first remote computing device of the first market participant; in response to receiving the indication of the swap contract, displaying, over the communication network, a public announcement of a potential crossing of the swap contract on second user interfaces respectively of second remote computing devices of second market participants of the electronic trading venue; in response to receiving the indication 

3. A prior art of record: Lutnick et al (Lutnick hereinafter, US PUB: 2011/0137785) discloses a trading platform and trading method that allows access to additional pools of liquidity (see abstract). While Lutnick discloses a communication network with one or more devices (see paras 0091, 0093), this communication network is not configured to disable an operation state of the submit cross button on the first user interface of the first remote computing device that provides a functionality on the user interface to submit a request for Cross; after the first period of time has passed, and for a second period of time counted on a second electronic timer of the apparatus; enable the operation state of the submit cross button on the first user interface of the first remote computing device; after the first period of time has passed; display on the first user interface the first countdown timer with an indication that the first period of time is over, and the progress bar together with the second countdown timer showing a real time count down of the second period of time being timed on the second electronic timer; display on the request for cross section of the first user interface adjacent to the submit cross button, two parties, a ticker symbol of the swap contract, the numerical identifier, a price and a quantity; receive the request for cross from the first remote computing device during the second period of time in response to selecting the request for cross button on the first user interface, in which the request for cross identifies the 

4. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697